Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
The limitations: 
“Image acquiring unit, correction-value calculating unit, index-value calculating unit, determination unit, correction unit in claim 1 and 12, 13 and 14;
	Control unit in claim 5;
Display unit in claim 9”
interpreted under 35 U.S.C. 112(f) are withdrawn per Applicant’s amendment filed 03/10/2021.

Specification
Title objection included in Office Action mailed on 12/15/2020 has been withdrawn per applicant’s amendment filed 03/10/2021. 

Claim Objection
Claim objection included in Office Action mailed on 12/15/2020 of claim 5 has been withdrawn per applicant’s amendment filed 03/10/2021. 

Claim Rejection 35 USC § 112
35 USC § 112 rejections regarding the language of “one type of index value” and “plurality of types of index values” mailed on 12/15/2020 of Claims 1, 3-14 has been withdrawn per applicant’s amendment filed 03/10/2021. 
However, because claim 2 still includes the language of “plurality of types of index value”, 35 USC § 112 rejection regarding claim 2 is being maintained.
35 USC § 112 rejections regarding the language “the data” mailed on 12/15/2020 of claims 1, 12, 13, 14 has been withdrawn per applicant’s amendment filed 03/10/2021.
35 USC § 112 rejections regarding insufficient antecedent basis of term “biological information” mailed on 12/15/2020 of claims 1, 6, 7, 11, 12, 13, 14, has been withdrawn per applicant’s amendment filed 03/10/2021.
The 35 USC § 112 rejection regarding indefiniteness of “the endoscope image” of claims 1, 12, 13, 14 on page 8 of the office action mailed on 12/15/2020 has been withdrawn per applicant’s amendment filed 03/10/2021.
However, the amended language raises indefiniteness of the claim, therefore, a new 112 rejection is being set forth (see detail below). 
35 USC § 112 rejections regarding the language of “of each time” mailed on 12/15/2020 of claims 1, 12, 13 has been withdrawn
35 USC § 112 rejections regarding the lack of reference of phrase “endoscope image is appropriate” mailed on 12/15/2020 of claim 8 has been withdrawn per applicant’s amendment filed 03/10/2021.
35 USC § 112 rejections regarding indefiniteness of phrase “brightness, a pixel value…” of claim 10; included in Office Action mailed on 12/15/2020 has been withdrawn per applicant’s amendment/argument to the claim filed 03/10/2021.

Claim Rejection – 35 USC  § 102:
Applicant's arguments with respect to the rejection of claim1-14, filed 03/10/2021have been fully considered. The rejection has been withdrawn due to the amended limitations. However, upon further consideration, a new ground(s) of rejection is being set forth.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 2-3 recites “the plurality of types of index values” and.  
There is insufficient antecedent basis for this limitation in the claim, For examination purposes, examiner is interpreting as “a plurality of types of index value”.
This phrase renders the claim indefinite because it was unclear what "type" the claim was intended to convey, thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(b). 
For examination purposes, examiner is interpreting “a plurality of types of index values” as “a plurality of index value” based on Applicant’s disclosure. To correct this problem, amend claim 2 to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 lines 19-20 recites “processor acquires, a plurality of times, the endoscope image to be use… of the endoscope image each time when the endoscope image is acquired”. Claims 12, 13, 14 recites similar language.
The language of “the endoscope image” refers back to the “an endoscope image” in line 3 (line 3 of claim 1) which is a single image. When acquiring plurality of times, there should be plurality of images. It is unclear whether the applicant is trying to refer back to a single image (which is the endoscope image of line 4) or recites plurality of images. 
For Examining purposes, the examiner interprets this limitation as “processor acquires a plurality of endoscope images, the plurality of endoscope images to be used for calculation of the at least one index value, wherein the processor calculates the at 
Dependent claims inherit those defect.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 9, 10, 12, 13, 14, rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claims recites a calculating correction value and index values (such as movement amount, brightness etc) from an image or plurality of images and determining whether the image (or a plurality of images) needs to be corrected. 
The limitation of calculate a correction value of biological information, calculate at least one index value to be used as a determination reference for determining whether the correction value is to be used, determine by using at least one index value whether the endoscope image (or plurality of endoscope images) needs to be corrected, correct the data to be used for the calculation of the biological information by using the correction value for one or plurality of endoscope images, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting 
This judicial exception is not integrated into a practical application because in particular, the claim only recites one additional element – using a processor to acquire an endoscope image of observation target captured by an endoscope, using a monitor to display an image. The processor in this limitation is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of acquiring an image from an endoscope and displaying an image on a monitor) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above 

Claim Objections
Claim 3 objected to because of the following informalities:
Claim 3 line 3 recites “comparing the the at least one index value” should be “comparing the .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US Patent Application Publication No.2013/0030268 A1).
Regarding claim 1, Saito teaches an endoscope system comprising a processor (processor 11 Fig.1) configured to: 
acquire an endoscope image of an observation target captured by an endoscope (receive image signal outputted from CCD 33 [0055] Fig.2);; 
calculate, by using the endoscope image, a correction value (correction value refers to values used by changing section 74 corrects the standard reference data [0102], the changing section changes standard reference data (ratios of color pixels, blood volume, data related to oxygen saturation level or blood volume etc [0026], [0078]), to correct reference data in accordance with characteristic of the internal body part [0011], correcting process can be seen in Fig.14, values used by changing section 74 to correct the reference data (shifting upward downward along vertical axis of the blood volume curve/oxygen saturation curve) is calculated using biological information of oxygen saturation from endoscope image [0095]) of data to be used for calculation of biological information 
 calculate, by using the endoscope image, at least one index value (such as color pixel value of three primary color pixel values [0016], blood volume [0020], average value of pre-oxygen saturation level of images obtained, or combination or before/after/calculation using these values etc [0093]) to be used as a determination reference for determining whether the correction value is to be used (an example of using blood volume (using pixel value [0087]) and average value as reference to determine if changing section 74 corrects the standard reference data or not [0092-0096]); 
(as explained above and exemplify in para [0092-0096]); and 
if the endoscope image is appropriate for correction, correct the data to be used for the calculation of the biological information by using the correction value calculated (when the difference between average value STOavg and standard value STOst of pre-oxygen saturation levels of image is not 0 (i.e. image is appropriate for correction), changing unit corrects the standard reference data [0092-96]) by using the endoscope image that has been determined to be appropriate for correction, 
wherein the processor acquires, a plurality of times, the endoscope image to be used for calculation of the at least one index value,
wherein the processor calculates the at least one index value of the endoscope image each time when the endoscope image is acquired (as best understood as “processor acquires a plurality of endoscope images, the plurality of endoscope images to be used for calculation of the at least one index value, wherein the processor calculates the at least one index value of each of the plurality of endoscope images” due to 112 indefiniteness of limitation stated above. Saito para [0076-77] teaches two or more image sets are obtained [0093], first image and second image (therefore a plurality of images) being acquired, and use for calculation of index values [0082, 0085, 0100-108]), and 
wherein the processor determines whether the endoscope image each time when the endoscope image is acquired is appropriate for correction (index values are calculated on both images P1 and P2 [0077] which is being use as a reference to determine whether these images is appropriate for correction [0075-77]  [0085] [0092-0096] Fig.15).  


Regarding claim 2, Saito teaches wherein, if the processor calculates the plurality of types of index values (as best understood as “a plurality of index value” due to 112 rejection above), the processor determines, for each of the plurality of types of index values, whether the endoscope image is appropriate for correction (processor calculates a plurality of index values such as color pixel value of three primary color pixel values [0016], blood volume [0020] etc, and determine if the image is appropriate for correcting using these plurality of index values [0092-0096]).  

Regarding claim 3, Saito teaches wherein the processor determines whether the endoscope image is appropriate for correction by comparing the at least one index value (comparing average value STOavg (which uses index values are reference, see Fig.9 and 14 for example) with predetermined standard value STOst [0092-96]) with a threshold value (predetermined standard value).  

Regarding claim 4, Saito teaches wherein the processor acquires a plurality of endoscope images (first and second color image P1 P2 [0075]) of the observation target captured by the endoscope at different timings (timing chart seen in Fig.7), wherein the processor calculates the correction value (correction value refers to values used by changing section 74 corrects the standard reference data [0102], the changing section changes standard reference data (ratios of color pixels, blood volume, data related to oxygen saturation level or blood volume etc [0026], [0078]), to correct reference data in accordance with characteristic of the internal body part [0011] as explained above) by using the plurality of endoscope images (since the values used by changing section 74 uses data from endoscope images (P1 P2) as reference [0075-77] [0082-85], thus the correction values are calculated by using plurality endoscope images), and wherein the processor calculates the at least one index value by using one or more of the plurality of endoscope images ([0017-24] [0075-77] [0085-85]).  

Regarding claim 5, Saito teaches wherein the processor controls an illumination light or irradiation conditions of the illumination light (white light and narrowband light [0056]), wherein the processor acquires the plurality of endoscope images with a different illumination light or different irradiation conditions of the illumination light (first color image P1 captured using white light [0075], second color image P2 captured using narrowband light [0075]) at different image capturing timings (timing chart seen in Fig.7).  

Regarding claim 6, Saito teaches wherein the processor acquires, as the plurality of endoscope images, a correction-value-calculation image (could be first color image P1 or second color image P2, since the values used by changing section 74 to corrects the standard reference data is using data from these images [0077-96]) to be used for calculation of the correction value and a biological-information-calculation image (could be first or second color images, since both images contain biological information (internal body part) [0075]) to be used for calculation of the biological information.  

Regarding claim 9, Saito teaches the system comprising: a monitor (monitor 18 Fig.1) that displays any of an observation image generated by using the endoscope image [0055], a result of determination of the processor, and whether the endoscope image that is appropriate for correction has been acquired (observation image, video signal which includes luminance signal Y and color difference signals Cb Cr, full color image, blood volume image, oxygen saturation image produced in the image producing section (result of determination), message, can be displayed on monitor 18 [0065-66] [0085] [0089-91] [0098-100] [0104] [0113]).  

Regarding claim 10, Saito teaches wherein the processor calculates the at least one index value (such as color pixel value of three primary color pixel values [0016], blood volume [0020], average value of pre-oxygen saturation level of images obtained, or combination or before/after/calculation using these values etc [0093]) comprises at least one of an index value of a movement amount of the observation target in the plurality of endoscope images, an index value a movement amount of the observation target in one of the plurality of endoscope images, an index value of brightness, an index value of a pixel value, an index value of presence or absence of an attached matter, or an index value of an amount of the attached matter (index values mentioned above includes for example, index value of brightness (brightness of blood volume image [0085] dark area in image [0109]), or, index value of pixel value (color pixel value, see claim 1)).  

Regarding claim 11, Saito teaches wherein the biological information is an oxygen saturation level (abstract, [0056] [0064] [0068] [0075-96]).  


Regarding claim 12, Saito teaches a processor device comprising a processor (processor 11) configured to: 
acquire an endoscope image of an observation target captured by an endoscope (receive image signal outputted from CCD 33 [0055] Fig.2);
calculate, by using the endoscope image, a correction value of data to be used for calculation of biological information (correction value refers to values used by changing section 74 corrects the standard reference data [0102], the changing section changes standard reference data (ratios of color pixels, blood volume, data related to oxygen saturation level or blood volume etc [0026], [0078]), to correct reference data in accordance with characteristic of the internal body part [0011], correcting process can be seen in Fig.14, values used by changing section 74 to correct the reference data (shifting upward downward along vertical axis of the blood volume curve/oxygen saturation curve) is calculated using biological information of oxygen saturation from endoscope image [0095]); 
(such as color pixel value of three primary color pixel values [0016], blood volume [0020], average value of pre-oxygen saturation level of images obtained, or combination or before/after/calculation using these values etc [0093]) whether the correction value is to be used (an example of using blood volume (using pixel value [0087]) and average value as reference to determine if changing section 74 corrects the standard reference data or not [0092-0096]); 
determine by using the at least one index value whether the endoscope image is appropriate for correction (as explained above and exemplify in para [0092-0096]); and 
if the endoscope image is appropriate for correction, correct the data to be used for the calculation of the biological information by using the correction value calculated (when the difference between average value STOavg and standard value STOst  of pre-oxygen saturation levels of image is not 0 (i.e. image is appropriate for correction), changing unit corrects the standard reference data [0092-96]) by using the endoscope image that has been determined to be appropriate for correction, 
wherein the processor acquires, a plurality of times, the endoscope image to be used for calculation of the at least one index value,
wherein the processor calculates the at least one index value of the endoscope image each time when the endoscope image is acquired (as best understood as “processor acquires a plurality of endoscope images, the plurality of endoscope images to be used for calculation of the at least one index value, wherein the processor calculates the at least one index value of each of the plurality of endoscope images” due to 112 indefiniteness of limitation stated above. Saito para [0076-77] teaches two or more image sets are obtained [0093], first image and second image (therefore a plurality of images) being acquired, and use for calculation of index values [0082, 0085, 0100-108]), and 
wherein the processor determining whether the endoscope image each time when the endoscope image is acquired is appropriate for correction (index values are calculated on both images P1 and P2 [0077] which is being use as a reference to determine whether these images is appropriate for correction [0075-77]  [0085] [0092-0096] Fig.15).  
.  

Regarding claim 13, Saito teaches a method for operating an endoscope system, the method comprising: 
acquiring an endoscope image of an observation target captured by an endoscope (receive image signal outputted from CCD 33 [0055] Fig.2); 
calculating, by using the endoscope image, a correction value of data to be used for calculation of biological information (correction value refers to values used by changing section 74 corrects the standard reference data [0102], the changing section changes standard reference data (ratios of color pixels, blood volume, data related to oxygen saturation level or blood volume etc [0026], [0078]), to correct reference data in accordance with characteristic of the internal body part [0011], correcting process can be seen in Fig.14, values used by changing section 74 to correct the reference data (shifting upward downward along vertical axis of the blood volume curve/oxygen saturation curve) is calculated using biological information of oxygen saturation from endoscope image [0095]); 
calculating, by using the endoscope image, at least one index value (such as color pixel value of three primary color pixel values [0016], blood volume [0020], average value of pre-oxygen saturation level of images obtained, or combination or before/after/calculation using these values etc [0093])  to be used as a determination reference for determining whether the correction value is to be used (an example of using blood volume (using pixel value [0087]) and average value as reference to determine if changing section 74 corrects the standard reference data or not [0092-0096]); 
(as explained above and exemplify in para [0092-0096]); and 
if the endoscope image is appropriate for correction, correcting the data to be used for the calculation of the biological information by using the correction value calculated (when the difference between average value STOavg and standard value STOst of pre-oxygen saturation levels of image is not 0 (i.e. image is appropriate for correction), changing unit corrects the standard reference data [0092-96]) by using the endoscope image that has been determined to be appropriate for correction; 
acquiring, the endoscope image to be used for calculation of the at least one index value, 
calculating the at least one index value of the endoscope image each time when the endoscope image is acquired (as best understood as “acquires a plurality of endoscope images, the plurality of endoscope images to be used for calculation of the at least one index value, wherein the processor calculates the at least one index value of each of the plurality of endoscope images” due to 112 indefiniteness of limitation stated above. Saito para [0076-77] teaches two or more image sets are obtained [0093], first image and second image (therefore a plurality of images) being acquired, and use for calculation of index values [0082, 0085, 0100-108]), and 
determining whether the endoscope image each time when the endoscope image is acquired is appropriate for correction (index values are calculated on both images P1 and P2 [0077] which is being use as a reference to determine whether these images is appropriate for correction [0075-77]  [0085] [0092-0096] Fig.15).  



Regarding claim 14, Saito teaches an endoscope system comprising a processor (processor 11), configured to:
acquire a plurality of endoscope images of an observation target captured by an endoscope (receive image signal outputted from CCD 33 [0055] Fig.2); 
calculate, by using each of the plurality of endoscope images, a correction value of data to be used for calculation of biological information, for each of the plurality of endoscope images  (correction value refers to values used by changing section 74 corrects the standard reference data [0102], the changing section changes standard reference data (ratios of color pixels, blood volume, data related to oxygen saturation level or blood volume etc [0026], [0078]), to correct reference data in accordance with characteristic of the internal body part [0011], correcting process can be seen in Fig.14, values used by changing section 74 to correct the reference data (shifting upward downward along vertical axis of the blood volume curve/oxygen saturation curve) is calculated using biological information of oxygen saturation from endoscope image [0095]); 
calculate, by using each of the plurality of endoscope images, at least one index value (such as color pixel value of three primary color pixel values [0016], blood volume [0020], average value of pre-oxygen saturation level of images obtained, or combination or before/after/calculation using these values etc [0093]) to be used as a determination reference for determining whether the correction value is to be used, for each of the plurality of endoscope images  (an example of using blood volume (using pixel value [0087]) and average value as reference to determine if changing section 74 corrects the standard reference data or not [0092-0096]); 
determine, by using the at least one index value whether each of the plurality of endoscope images is appropriate for correction (as explained above and exemplify in para [0092-0096]); and  
correct the data to be used for calculation of the biological information by using the correction value calculated by using each of the plurality of endoscope images that has been determined to be appropriate for correction (when the difference between average value STOavg and standard value STOst  of pre-oxygen saturation levels of image is not 0 (i.e. image is appropriate for correction), changing unit corrects the standard reference data [0092-96]).[AltContent: rect]
Allowable Subject Matter
Claims 7 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINQIAO HUANG/           Examiner, Art Unit 3795   

/MICHAEL J CAREY/           Supervisory Patent Examiner, Art Unit 3795